       Case 3:19-cr-03937-BAS Document 42 Filed 02/05/21 PageID.142 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 19-cr-03937-BAS-1
12                                     Plaintiff,
                                                          ORDER GRANTING DEFENDANT’S
13          v.                                            UNOPPOSED MOTION FOR
                                                          COMPASSIONATE RELEASE
14   KEVIN SCHNELL,
                                                          (ECF No. 34)
15                                  Defendant.
16
17         With the aid of counsel, Defendant Kevin Schnell filed a Motion for Compassionate
18   Release. (ECF No. 34.) Mr. Schnell argues he has exhausted his administrative remedies
19   and has multiple serious risk factors for COVID-19. (Id.) The Government filed a notice
20   of non-opposition to the motion, requesting home confinement for the remainder of
21   Defendant’s sentence. (ECF No. 41.)
22         Accordingly, having reviewed Mr. Schnell’s motion, as well as considered the
23   factors under 18 U.S.C. § 3582(a) and the standard under § 3582(c)(1)(A)(i), the Court
24   finds it appropriate to GRANT the unopposed motion for compassionate release. The
25   Court reduces Mr. Schnell’s sentence to a time served sentence. This sentence will be
26   followed by a five-year term of supervised release under all of the conditions included in
27   the original judgment, plus the following added special condition: Mr. Schnell shall be
28   placed in home incarceration for a period of eight months where he will be restricted to his

                                                    -1-
                                                                                          19cr3937
      Case 3:19-cr-03937-BAS Document 42 Filed 02/05/21 PageID.143 Page 2 of 2



 1   residence at all times except for medical necessities and court appearances or other
 2   activities specifically pre-approved by the Court or the Probation Officer. Afterwards, he
 3   will serve the remainder of his five-year supervised release term without home
 4   incarceration. The Court will issue an Amended Judgment that includes this special
 5   condition.
 6         Finally, the Bureau of Prisons (“BOP”) may take a reasonable time to coordinate
 7   Defendant’s release, including for verification of Defendant’s residence and/or
 8   establishment of a release plan, to make appropriate travel arrangements, and to ensure
 9   Defendant’s safe release. Defendant shall be released as soon as a residence is verified, a
10   release plan is established, appropriate travel arrangements are made, and it is safe for
11   Defendant to travel. There shall be no delay in ensuring travel arrangements are made.
12   Therefore, this order is stayed for up to fourteen days. If more than fourteen days are
13   needed to ensure Mr. Schnell’s safe release, the parties shall immediately notify the Court
14   and show cause why the stay should be extended. Finally, Mr. Schnell shall contact the
15   U.S. Probation Office to receive further instructions regarding his home incarceration
16   condition no later than 72 hours after being released from custody.
17         IT IS SO ORDERED.
18
19   DATED: February 5, 2021
20
21
22
23
24
25
26
27
28

                                                -2-
                                                                                         19cr3937
